Allowable Subject Matter
	Claims 1, 3-4, 6-7, 11, 18-21, 23-24, 26-27, 31, 38-40 are allowed.

	Closest references found made of record: 20130235787, 20030134629, 20180115440. The following is an examiner’s statement of reasons for allowance:  After performing an updated search, the following is allowable subject matter:
configuration information for a plurality of communication configurations, wherein the configuration information corresponds to services having different performance requirements, the configuration information comprises a frequency bandwidth and a subcarrier spacing for each communication configuration of the plurality of communication configurations, the performance requirements comprise latency, reliability, peak data rate, efficiency overhead, control overhead, system capacity, or some combination thereof, the configuration information for each communication configuration of the plurality of communication configurations comprises a different set of performance requirements, the configuration information for each communication configuration of the plurality of communication configurations corresponds to a different service of the services, and the services comprise enhanced mobile broad band, ultra- reliability and low-latency communication, massive machine type communication, or some combination thereof, and a processor that selects a communication configuration of the plurality of communication configurations, wherein the apparatus communicates using the selected communication configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100
/ANKUR JAIN/           Primary Examiner, Art Unit 2649